              Case 6:19-bk-02624-KJ       Doc 46      Filed 01/07/20     Page 1 of 17
                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA

IN RE:                                         )
                                               )
William Rodriguez,                             )       Case # 6:19-bk-02624-KSJ
                                               )       Chapter 7
                                               )
                Debtor.                        )

    CHAPTER 7 TRUSTEE’S MOTION TO (I) APPROVE A SHORT SALE OF REAL
    PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
             INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m),
     (II) SURCHARGE AGREEMENT BETWEEN SECURED LENDERS AND THE
                     ESTATE, AND (III ) OTHER RELIEF

         Richard B. Webber II (the “Trustee”), duly appointed Chapter 7 Trustee for the above

referenced debtor (the “Debtor”) pursuant to Sections 105 and 363 of the Bankruptcy Code hereby

files this motion (“Motion”) for entry of an order for authority to sell certain real property free and

clear of all liens, encumbrances, and interests. In support thereof, the Trustee respectfully states

as follows:

                                            JURISDICTION

         1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (M),

(N), and (O).

         2.     Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.

         3.     The basis for the relief requested are 11 U.S.C. §§ 363(b), (f), and (m), Federal

Rules of Bankruptcy Procedure 2002 and 6004.

                                           BACKGROUND

         4.     On 04/22/2019 the Debtor commenced this case by filing a voluntary petition for

relief under Chapter 7 of the United States Bankruptcy Code (the “Petition Date”).

         5.     Richard B. Webber II is the duly appointed and qualified Chapter 7 Trustee.

         6.     The Trustee held and concluded the 341 meeting of creditors on 05/30/2019.

                                                                                                     1
             Case 6:19-bk-02624-KJ             Doc 46       Filed 01/07/20        Page 2 of 17
        7.       The Debtor scheduled a 100% ownership interest in the real property located at 667

ALLERTON WAY SANFORD, FL 32771 (the “Property”) and legally described as follows:


        Unit 10101, Phase 1, Carriage Homes at Dunwoody Commons, a Condominium, according

to the Declaration of Condominium, as recorded in Official Records Book 6137, Page 1, and all

amendments thereto, of the Public Records of Seminole County, Florida; together with an

undivided interest in the common elements appurtenant thereto.


        8.       The Debtor scheduled the Property as having a value of $187,000.00 subject to a

mortgage in favor of Select Portfolio Servicing (SPS) (the “Secured Creditor(s)”) in the amount

owed on the Petition Date of approximately $245,650.00.


        9.       The Trustee, after reviewing certain materials, including (without limitation) the

BK Score™1, sales analysis report and opinion of value for the Property provided by BK Global

(“BKRES”) and Listing Agent, has determined it to be in the best interest of the Debtor’s estate

and all creditors to negotiate to obtain Secured Creditor’s agreement and consent (“Consent”) to:

                 a. sell the Property to whichever third party Trustee determines to have made the

                      best qualified offer during a public sale approved by the Court;

                 b. release the Senior Mortgage and otherwise waive all of its claims against the

                      estate with respect to the Property (including any deficiency claims resulting

                      from the proposed sale); and

                 c. agree to a 11 U.S.C. § 506 surcharge to pay all of the expenses associated with

                      the proposed sale, including the payment of a 6% real estate brokerage

                      commission to BKRES and Listing Agent and reimbursement of their out-of-

                      pocket expenses, and provide a carve out for the benefit of allowed unsecured



1
  The BK Score™ is a 100-point rating that is generated by a proprietary algorithm from 10 unique property
attributes in order to consistently measure sales confidence and predict market value.
                                                                                                             2
             Case 6:19-bk-02624-KJ        Doc 46        Filed 01/07/20   Page 3 of 17
                    creditors of the Debtor’s estate.

       10. The Secured Creditor has represented and warranted that it possesses a valid, perfected,

enforceable and unavoidable first mortgage lien on the Property by virtue of a promissory note and

mortgage recorded in the Official Records Book 6137, Page 1, and all amendments thereto, of the

Public Records of Seminole County, Florida; which Mortgage is now held by Select Portfolio

Servicing (SPS), consisting of principal and Interest (the “Secured Creditor Indebtedness”).

                                         RELIEF REQUESTED

       11.     The Trustee requests the entry of an order pursuant to Section 363 of the

Bankruptcy Code approving the sale of the Property, using the services of BKRES and Listing

Agent, free and clear of all liens, claims, encumbrances, and interests. As a material inducement

to the Trustee’s decision to pursue the proposed sale, the Secured Creditor consents to the

Property’s sale and the creation of a carve-out fund (the “Carve-Out Fund”) that will provide for

the costs of this case to be paid and provide a recovery for other creditors. The Trustee requests

that any creditor (other than the Secured Creditor) asserting an interest or secured claim against

the Property be required to assert no later than 5 days prior to the hearing on the instant Motion,

and substantiate the basis for such asserted interest or secured claim, or the Court will authorize

the sale of the Property free and clear of any such asserted interest or security interest, with such

claims, at best, being treated as a general unsecured claim.

                                          BASIS FOR RELIEF

               A.      The Sale of the Property Should Be Approved

       12.     The Trustee seeks the Court’s authority to sell the Property free and clear of all

liens, claims, encumbrances, and interests, but otherwise “As-Is, Where-Is” and without

representations or warranties of any type, express or implied, being given by the Trustee and his

professionals, pursuant to the Sale procedures described below.

       13.     Pursuant to Section 363(b) of the Bankruptcy Code, a Trustee, after notice and

                                                                                                   3
             Case 6:19-bk-02624-KJ        Doc 46     Filed 01/07/20      Page 4 of 17
hearing, may use, sell, or lease property of the Debtor’s estate other than in the ordinary course of

business. The Court should approve the sale if the Trustee can demonstrate a sound business

justification for the sale and if the sale process is fair, open, and reasonable. See Official Comm.

Of Unsecured Creditors of LTV Aerospace & Defense Co. v. LTV Corp. (In re Chateaugay Corp.),

973 F.2d 141, 143 (2d Cir. 1992); see also In re Sarah’s Tent, LLC, 396 B.R. 571, 573 (Bankr.

S.D. Fla. 2008). Further, Bankruptcy Rule 6004(f) contemplates sales outside of the ordinary

course of business.

       14.     The Trustee, through the services of BKRES and Listing Agent, have listed the

property and accepted an offer that has been approved by the Secured Creditor and will result in a

carve-out for the Bankruptcy Estate of $9,000.00 Attached as Exhibits “A” and “B” respectively

are the settlement statement and letters of consent/approval from the Secured Creditors.

       15.     Accordingly, the Trustee submits that the sale of the Property pursuant to the above

process is reasonable under Section 363(b) of the Bankruptcy Code.

       B.      The Sale of the Property Should Be Approved Free and Clear of All
                     Interests

       16.     Pursuant to Section 363(f) of the Bankruptcy Code, the Trustee may sell property

free and clear of any interest in such property in an entity other than the estate if (1) permitted

under applicable non-bankruptcy law; (2) the party asserting such interest consents; (3) the interest

is a lien and the purchase price at which the property is to be sold is greater than the aggregate

value of all liens on the property; (4) the interest is the subject of a bona fide dispute; or (5) the

party asserting the interest could be compelled, in a legal or equitable proceeding, to accept a

money satisfaction for such interest. See In re Smart World Techs., LLC, 423 F.3d 166, 169 n.3

(2d Cir. 2005) (“Section 363 permits sales of assets free and clear of claims and interests . . . It

thus allows purchasers . . . to acquire assets [from a debtor] without any accompanying

liabilities.”); see also In re MMH Auto. Group, LLC, 385 B.R. 347, 367 (Bankr. S.D. Fla. 2008).

       17.     The Trustee states that he shall satisfy Section 363(f)(2) of the Bankruptcy Code
                                                                                                    4
                 Case 6:19-bk-02624-KJ             Doc 46       Filed 01/07/20        Page 5 of 17
because the Secured Creditor consents to a sale of the property under Section 363(f)(2) of the

Bankruptcy Code, free and clear of all liens, claims, encumbrances, and interests.

           18. The Trustee requests that any creditor (other than the Secured Creditor) asserting an

interest or secured claim against the Property, after proper notice is given, be required to timely

assert and substantiate the basis for such asserted interest or secured claim, by filing and serving

responsive papers no later than 5 days prior to the hearing on the instant Motion, or the Court will

authorize the sale of the Property free and clear of any such asserted interest or security interest,

with such claims, at best, being treated as a general unsecured claim.2 Failure to object after proper

notice and opportunity to object is deemed consent. See BAC Home Loans Servicing LP v. Grassi,

2011 WL 6096509 (1st Cir. BAP Nov. 21, 2011); Citicorp Homeowners Servs., Inc. v. Elliott, 94

B.R. 343 (E.D. Pa. 1988); In re Gabel, 61 B.R. 661 (Bankr. W.D. La. 1985); Futuresourse LLC v.

Reuters Ltd., 312 F.3d 281 (7th Cir.); In re Harbour E. Dev., Ltd., 2012WL1851015, at *12 (Bankr.

S.D. Fla., May 21, 2012).

           19.      Accordingly, under Section 363(f)(2) of the Bankruptcy Code, the Trustee seeks

authority to sell the Property free and clear of all liens, claims, encumbrances, and interests but

otherwise “As-Is, Where-Is” and without representations or warranties of any type given by the

Trustee or his professionals. Notwithstanding that the Trustee will seek authority to execute all

documents and instruments he deems reasonable, necessary and/or desirable to close the sale, the

only documents that the Trustee shall be required to deliver to close shall be (a) a Trustee’s Deed,

and (b) a copy of the Final Sale Order.

           20.      The Secured Creditor agrees to pay at closing (1) all outstanding real estate taxes,

including any prorated amounts due for the current tax year; (2) if applicable, the lesser of any

HOA fees accrued post-petition or the equivalent to twelve months’ assessments and (3) all closing

costs excluding professional fees but including State Documentary Stamps for the entire closing


2
    The Trustee reserves the right to dispute the alleged amount of any such claim both to validity and amount.
                                                                                                                  5
             Case 6:19-bk-02624-KJ        Doc 46     Filed 01/07/20     Page 6 of 17
price pursuant to Florida Statue Sections 201.01 and 201.02; (4) the carve out to the Trustee. Any

payments by the Secured Creditor as stated herein shall be subject to any and all limitations on the

Secured Creditor’s liability for any fees and costs under applicable law.

       C.      The Sale Will Be Undertaken by the Buyer in Good Faith

       21.     Section 363(m) of the Bankruptcy Code protects a good faith purchaser’s interest

in property purchased from a debtor notwithstanding that the sale conducted under section 363(b)

was later reversed or modified on appeal.

       22.     The sale should be found to have been in good faith if the Trustee can demonstrate

the transaction occurred at arm’s-length and without fraud or collusion. See Kabro Assocs. of West

Islip, LLC v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111 F.3d 269, 276 (2d Cir. 1997)

(“Typically, the misconduct that would destroy a purchaser’s good faith status at a judicial sale

involves fraud, collusion between the purchaser and other bidders or the trustee, or an attempt to

take grossly unfair advantage of other bidders.” (citation omitted)); see also In re Lorraine Brooke

Associates, Inc., No. 07-12641 2007 WL 2257608 (Bankr. S.D. Fla. Aug. 2, 2007) (holding that a

sale was entitled to the protections of Section 363(m) of the Bankruptcy Code when it was based

upon arm’s length bargaining and without collusion).

       23.     The Trustee asserts that the sale of the Property will utilize a competitive and

transparent marketplace that facilitates an arm’s-length sale without fraud or collusion.

Accordingly, the Trustee respectfully requests that the Court find that the purchaser(s) will be

entitled to the protections of Section 363(m) of the Bankruptcy Code.

       24.     The Trustee further states that:

               (a)     the Trustee has reviewed the tax implications of the proposed Sale and has

determined that the proposed sale will not result in a capital gains tax event to the estate or other

taxable event which would negate the benefit realized from the Carve Out;

               (b)     the Trustee has determined, based upon a review of the schedules and

                                                                                                   6
             Case 6:19-bk-02624-KJ        Doc 46     Filed 01/07/20      Page 7 of 17
information derived from the 341 meeting, that there will likely be a meaningful distribution to

creditors based upon the understanding that the final sale price and the total dollar amount of claims

to be filed in this case are both unknown and can only be estimated at this time; and

                 (c)   Given the information available at this time, the Trustee has made an

educated evaluation and determined that the proposed Sale is in the best interest of the estate and

its creditors.

        25. The Trustee respectfully requests that this Court: (a) waive the 14 day stay pursuant to

Rule 6004(h), deem the sale order enforceable immediately upon entry, and authorize the Trustee

to close on the sale immediately upon entry of the Final Sale Order; (b) authorize the Trustee to

take all actions and execute all documents he deems reasonable, necessary and/or desirable to

effectuate the requested relief; (c) retain sole and exclusive personal subject matter jurisdiction to

implement, interpret and enforce the terms of the this Motion and the Final Sale Order; and (d)

adjudicate all claims, controversies and/or disputes arising from or related to the proposed sale.

                                            CONCLUSION

        WHEREFORE, the Trustee respectfully requests that the Court enters an Order approving

the short sale of the Property pursuant to Sections 105 and 363 of the Bankruptcy Code and for

such other and further relief as this Court deems just and equitable under the circumstances of the

case.


                                                      RESPECTFULLY SUBMITTED,
                                                      /s/Richard B. Webber II
                                                      Richard B. Webber II, Trustee
                                                      P.O. Box 3000
                                                      Orlando, FL 32802
                                                      Phone: (407) 425-7010
                                                      E-mail: rwebber@zkslawfirm.com




                                                                                                     7
           Case 6:19-bk-02624-KJ         Doc 46     Filed 01/07/20     Page 8 of 17



                                  CERTIFICATE OF SERVICE


        Under penalty of perjury, I have read the foregoing Motion and it is true and correct to the
best of my knowledge. I HEREBY CERTIFY that a true and correct copy of the foregoing Motion
has been furnished via first-class United States Mail, postage prepaid, or via electronic mail this
January 7, 2020 to: William Rodriguez , 667 ALLERTON WAY SANFORD, FL 32771; creditors
listed on the attached matrix; and the United States Trustee, P.O. Box 3000 Orlando, FL 32802.

                                                     /s/Richard B. Webber II
                                                     Richard B. Webber II, Trustee




                                                                                                  8
Label Matrix for local noticingCase 6:19-bk-02624-KJ       DocJr.46 Filed 01/07/20
                                              William Rodriguez                                      Page
                                                                                                       Ally9Bank
                                                                                                             of 17
113A-6                                        1000 Berkman Circle                                         PO Box 130424
Case 6:19-bk-02624-KJ                         Sanford, FL 32771-6309                                      Roseville MN 55113-0004
Middle District of Florida
Orlando
Tue Jan 7 12:40:39 EST 2020
(p)BMW FINANCIAL SERVICES                     Capital One Auto Finance, a division of Capi                Capital One Bank (USA), N.A.
CUSTOMER SERVICE CENTER                       PO Box 60511                                                by American InfoSource as agent
PO BOX 3608                                   City Of Industry CA 91716, CA 91716-0511                    PO Box 71083
DUBLIN OH 43016-0306                                                                                      Charlotte, NC 28272-1083


Carriage Homes at Dunwoody Commons Condomini         Florida Department of Revenue                        Mariner Finance, LLC
C/O Arias Bosinger, PLLC.                            Bankruptcy Unit                                      8211 Town Center Drive
140 North Westmonte Drive, Suite 203                 Post Office Box 6668                                 Nottingham, MD 21236-5904
Altamonte Springs, FL 32714-3341                     Tallahassee FL 32314-6668


SunTrust Bank                                        Wells Fargo Bank, N.A.                               Paul L Urich +
Bankruptcy Department RVW 3034                       Wells Fargo Card Services                            Law Office of Paul L Urich PA
PO Box 27767 Richmond, VA 23261                      PO Box 10438, MAC F8235-02F                          1510 East Colonial Drive
                                                     Des Moines, IA 50306-0438                            Suite 204
                                                                                                          Orlando, FL 32803-4734

Carlos R Arias +                                     Richard B Webber +                                   Jeffrey S Fraser +
Arias Bosinger, PLLC                                 Post Office Box 3000                                 Albertelli Law
140 North Westmonte Drive, Suite 203                 Orlando, FL 32802-3000                               Post Office Box 23028
Altamonte Springs, FL 32714-3341                                                                          Tampa, FL 33623-2028


Bradley J Anderson +                                 Jennifer Laufgas +                                   Note: Entries with a ’+’ at the end of the
Zimmerman Kiser & Sutcliffe, P.A.                    Aldridge Pite, LLP                                   name have an email address on file in CMECF
Post Office Box 3000                                 Fifteen Piedmont Center
Orlando, FL 32802-3000                               3575 Piedmont Road, N.E., Suite 500
                                                     Atlanta, GA 30305-1636



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BMW Financial Services NA, LLC                       End of Label Matrix
P.O. Box 3608                                        Mailable recipients      17
Dublin OH 43016, OH 43016                            Bypassed recipients       0
                                                     Total                    17
01/07/2020 01:04:31 PM
                               Case 6:19-bk-02624-KJ                   Doc 46        Filed 01/07/20           Page 10 of 17

                                                                            "A"
                                                                                                                       ALTA Settlement Statement - Seller
      American Land Title Association
                                                                                                                                            Adopted 05-01-2015




      File No./Escrow No.:     KW-4475                                                              Innovative Title Services, LLC
      Print Date/Print Time:   01/07/2020                                                         217 N. Westmonte Dr, Suite 1004
                                                                                                    Altamonte Springs, FL 32714
      Officer/Escrow Officer: Mark Wright
      Settlement Location:     217 N. Westmonte Dr, Suite 1004
                               Altamonte Springs, Florida 32714



      Property Address:        667 Allerton Way, Sanford, FL 32771, COUNTY: Seminole, PARCEL ID NUMBER: 29-19-30-507-0100-1010

      Buyer:                   Amanda Valencic, 815B Veranda Place, Celebration, Florida 34747

      Seller:                  Richard B. Webber, II, as Trustee for the Bankruptcy Estate William Rodriguez, Jr., ,

      Lender:

                               ,
      Settlement Date:         01/31/2020
      Disbursement Date:       01/31/2020
      Additional dates per state requirement:



                                                            Description                                                                   Seller
                                                                                                                                 Debit             Credit
      Financial
        Sales Price of Property                                                                                                                    180,000.00
        Payoff of First Mortgage Loan to Select Portfolio Servicing, Inc.                                                        144,546.86
        Payoff of Second Mortgage Loan to Wells Fargo Bank                                                                         6,000.00

      Prorations/Adjustments
       County Taxes 01/01/2020 to 01/31/2020 based on $2,430.04                                                                       205.82

      Title Charges & Escrow / Settlement Charges
        Owner's Title Insurance to Innovative Title Services, LLC                                                                      975.00
        Settlement or Closing Fee to Innovative Title Services, LLC                                                                  1,000.00
        2019 Property Taxes to Seminole County Property Tax Collector                                                                2,332.84
        Estoppel Request to Association Management                                                                                     237.00
        Certificate of Delinquency to Seminole County                                                                                  950.82

      Commission
       Real Estate Commission to Keller Williams Winter Park                                                                         3,600.00
       Real Estate Commission to Regal Real Estate Professionals, LLC                                                                3,600.00

      Government Recording and Transfer Charges
       Record Motion to Sell Order to Seminole Co. Clerk of the Court                                                                  100.00
       City/County Tax/Stamps to Seminole Co. Clerk of the Court                                                                     1,260.00
       Termination of NOC to Seminole Co. Clerk of the Court                                                                            37.00




                                                                                                                   File #: KW-4475
      Copyright 2015 American Land Title Association.
      All rights reserved.                                                  Page 1 of 2                            printed on 01/07/2020 at 01:04:31 PM
01/07/2020 01:04:31 PM
                              Case 6:19-bk-02624-KJ                  Doc 46         Filed 01/07/20   Page 11 of 17


      Miscellaneous
       eRecording Fee to Seminole Co. Clerk of the Court                                                                 22.50
       Municipal Lien Search to Forseti Real Estate Services                                                             85.00
       Real Estate Commission to BK Global                                                                            3,600.00
       Trustee Liability Insurance to Richard B. Webber, II, as Trustee for the Bankruptcy Estate                       650.00
       Closing Coordination to Ocean Title, LLC                                                                         395.00
       Estoppel / HOA Dues                                                                                            3,600.00
       Bankruptcy Estate Fee to Richard B. Webber, II, as Trustee for the Bankruptcy Estate                           9,000.00




                                                                                                                    Debit            Credit
      Subtotals                                                                                                     182,197.84      180,000.00

      Due from Seller                                                                                                 2,197.84
      Totals                                                                                                        180,000.00      180,000.00


     Acknowledgement
     We/I have carefully reviewed the ALTA Settlement Statement and find it to be a true and accurate statement of all receipts
     and disbursements made on my account or by me in this transaction and further certify that I have received a copy of the
     ALTA Settlement Statement. We/I authorize ________________________________
                                                      Innovative Title Services, LLC      to cause the funds to be disbursed in
     accordance with this statement.



     Seller Richard Webber Trustee for the Bankruptcy Estate of William Rodriguez    Seller




     Seller                                                                          Seller




     Escrow Officer




                                                                                                       File #: KW-4475
     Copyright 2015 American Land Title Association.
     All rights reserved.                                                 Page 2 of 2                  printed on 01/07/2020 at 01:04:31 PM
Case 6:19-bk-02624-KJ   Doc 46   Filed 01/07/20   Page 12 of 17

                            "B"
Case 6:19-bk-02624-KJ   Doc 46   Filed 01/07/20   Page 13 of 17
Case 6:19-bk-02624-KJ   Doc 46   Filed 01/07/20   Page 14 of 17
Case 6:19-bk-02624-KJ   Doc 46   Filed 01/07/20   Page 15 of 17
Case 6:19-bk-02624-KJ   Doc 46   Filed 01/07/20   Page 16 of 17
Case 6:19-bk-02624-KJ   Doc 46   Filed 01/07/20   Page 17 of 17
